On Petition to Rehear.
A petition for a rehearing is filed herein based largely on a reargument of matters heretofore argued which have been very carefully considered by us before reaching the conclusions and findings as set forth in our original opinion. The present petition also challenges certain findings and conclusions we have reached. We have again thoughtfully considered these matters and feel that under the facts as herein presented we are correct.
The statement made that "the mother and brother lived on this property for more than three years after he purchased it through the tax deed", is referring to the time the matter was considered by us and not the time of the filing of the bill herein.
The petition must be denied. *Page 329